DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, which now includes newly amended claim 15 and new claims 21-25 after claims 1-14 and 16-20 were cancelled, in the reply filed on 8/12/21 is acknowledged.

Claim Objections
Claims 15, 21, and 22 are objected to because of the following informalities:  It has been noted that some of the language and punctuation in claim 15 is difficult to read due to the lighter color used for some of the amendments.  Appropriate correction/clarification is required.
Claims 21 and 22 are directly or indirectly dependent upon claim 15 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the battery comprises a positive end and a negative end” and also recites “the negative end of the battery” and “the positive end of the battery” when referring to the layout/connections.  However, the claim also recites “the positive end of the battery element” when referring to another connection.  It is unclear as to whether or not the battery and the battery element are referring to the same component.  If they are referring to different components, then a lack of antecedent basis exists for “the battery element”.
Claims 21 and 22 are directly or indirectly dependent upon claim 15 and therefore also contain the problematic language.  Please note that these dependent claims also individually recite both terms of “the battery” and “the battery element”.
Claim 23 recites “wherein the battery comprises a positive end and a negative end” and also recites “the negative end of the battery” and “the positive end of the battery” when referring to the layout/connections.  However, the claim also recites “the positive end of the battery element” when referring to another connection.  It is unclear as to whether or not the battery and the battery element are referring to the same component.  If they are referring to different components, then a lack of antecedent basis exists for “the battery element”.
Claim 24 is dependent upon claim 23 and therefore also contains the problematic language.
element” when referring to another connection.  It is unclear as to whether or not the battery and the battery element are referring to the same component.  If they are referring to different components, then a lack of antecedent basis exists for “the battery element”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang (US 2018/0083458) discloses a charger circuit which includes different charging modes and connections between a battery, capacitor, and ground via switches.  Additionally see Lynds (US 10,903,678), Huang (US 2018/0083457), and Huang (US 2018/0083459).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859            

/EDWARD TSO/Primary Examiner, Art Unit 2859